IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DAVID L. BROWN, INDIVIDUALLY AND                :   No. 292 WAL 2021
AS EXECUTOR OF THE ESTATE OF                    :
KATHRYN A. BROWN, DECEASED,                     :
                                                :   Petition for Allowance of Appeal from
             v.                                 :   the Order of the Commonwealth
CITY OF OIL CITY                                :   Court
                                                :
                                                :
              v.                                :
                                                :
                                                :
FRED L. BURNS, INC.                             :
                                                :
             v.                                 :
                                                :
 SCOTT AMSDELL, INDIVIDUALLY, AND               :
 MACON, INC., AND HAROLD BEST,                  :
 INDIVIDUALLY, AND STRUXURES, LLC               :
                                                :
                                                :
 PETITION OF: HAROLD BEST,                      :
 INDIVIDUALLY, STRUXURES, LLC, AND              :
 FRED L. BURNS, INC.                            :
                                                :


                                         ORDER

PER CURIAM

      AND NOW, this 22nd day of February, 2022, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:

      (1)    Whether an out-of-possession contractor cannot be subject to liability under
             Section 385 of the Restatement of Torts for injuries to third-parties where
             the dangerous condition of the structure erected by the contractor is well-
             known to the possessor of land?
       Justice Brobson did not participate in the consideration or decision of this matter.